DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding the IDS submitted on 13 January 2022, the reference titled “Office Action in Chinese Appln. No. 202010024757.X, dated December 29, 2021, 8 pages (with English translation)” has been struck through as the English translation was illegible.  Examiner contacted Attorney Sangki Park, wherein Examiner was promptly provided with a legible copy that Examiner has made of record.

Reasons for Allowance
Examiner issued a Notice of Allowance on 15 October 2021.  Examiner stands by said issued Notice of Allowance for all reasons stated.
The reference made of record as attached by Examiner regarding the NPL document which is a translation of a Chinese Office Action dated 29 December 2021 in regards to CN Application No. 202010024757.X, combines the prior art references DE 102016110859 to Loeffler et al. (Loeffler) with CN Patent No. 101161915 to Kyung et al. (Kyung, wherein Examiner has attached an English translation of this document, as well).  Examiner used the prior art reference to Loeffler as a primary identifying reference in deciding patentability of the current invention thereof, wherein Loeffler did 
The current invention, as according to claim 1, claims that the relay is in a normally open state whereby current flow is interrupted; that one or more processors are configured to apply a control signal to the relay thereby causing the relay to switch from the open state to a closed state thereby allowing current to flow from the power supply to the induction heater; and wherein should a first safety device exceed a first predetermined temperature value, the control signal is interrupted by the first safety device thus not closing the relay and preventing power to flow to the heater thereof.
The difference between the current invention and that of the prior art to Kyung is very subtle and nuanced, however, that is where the patentability occurs.  Kyung teaches that the safety relays selectively supply current from power supply units provided to the respective relays (see paragraph 15), that the relay may be turned on (paragraph 45), and that the relay may turned off (paragraph 42).  
The current invention, as claimed in claim 1, teaches a normally open relay that requires a control signal to be sent to close the relay, wherein should the control signal be interrupted (by the safety device) the relay will revert to an open state.
The advantage of the current invention over that of the prior art to Kyung is much like that of a thermostat in a cooling system of a vehicle.  Should a thermostat fail, it is 
For all these reasons, Examiner finds that claims 1-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        3